Exhibit 99.14b MORTGAGE LOAN SALE AND SERVICING AGREEMENT between US BANK, N.A., as Seller and as Servicer and MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, as Purchaser Dated as of June 1, 2007 Conventional, Fixed and Adjustable Rate, Residential Mortgage Loans TABLE OF CONTENTS Page SECTION 1. DEFINITIONS 1 SECTION 2. PURCHASE AND CONVEYANCE 19 SECTION 3. MORTGAGE LOAN SCHEDULE 19 SECTION 4. PURCHASE PRICE 20 SECTION 5. EXAMINATION OF MORTGAGE FILES 20 SECTION 6. DELIVERY OF MORTGAGE LOAN DOCUMENTS. 20 Subsection 6.01 Possession of Mortgage Files 20 Subsection 6.02 Books and Records 21 Subsection 6.03 Delivery of Mortgage Loan Documents 21 Subsection 6.04 MERS Designated Loans 22 SECTION 7. REPRESENTATIONS, WARRANTIES AND COVENANTS; REMEDIES FOR BREACH. 23 Subsection 7.01 Representations and Warranties Regarding Individual Mortgage Loans. 23 Subsection 7.02 Seller Representations 37 Subsection 7.03 Remedies for Breach of Representations and Warranties. 40 Subsection 7.04 Repurchase of Mortgage Loans with First Payment Defaults 43 Subsection 7.05 Premium Recapture 43 SECTION 8. CLOSING 43 SECTION 9. CLOSING DOCUMENTS 43 SECTION 10. COSTS 45 SECTION 11. ADMINISTRATION AND SERVICING OF THE MORTGAGE LOANS. 45 Subsection 11.01 Servicer to Act as Servicer 45 Subsection 11.02 Liquidation of Mortgage Loans 47 Subsection 11.03 Collection of Mortgage Loan Payments 47 -i- Subsection 11.04 Establishment of Custodial Account; Deposits in Custodial Account. 47 Subsection 11.05 Withdrawals From the Custodial Account 49 Subsection 11.06 Establishment of Escrow Account; Deposits in Escrow Account. 50 Subsection 11.07 Withdrawals From Escrow Account 50 Subsection 11.08 Payment of Taxes, Insurance and Other Charges; Collections Thereunder 51 Subsection 11.09 Transfer of Accounts 52 Subsection 11.10 Maintenance of Hazard Insurance 52 Subsection 11.11 Fidelity Bond; Errors and Omissions Insurance 53 Subsection 11.12 Title, Management and Disposition of REO Property 53 Subsection 11.13 Servicing Compensation 54 Subsection 11.14 Distributions 54 Subsection 11.15 Statements to the Purchaser 55 Subsection 11.16 Advances by the Servicer 56 Subsection 11.17 Assumption Agreements 56 Subsection 11.18 Satisfaction of Mortgages and Release of Mortgage Files 57 Subsection 11.19 Annual Statement as to Compliance 57 Subsection 11.20 Annual Independent Public Accountants’ Servicing Report or Attestation. 57 Subsection 11.21 Servicer Shall Provide Access and Information as Reasonably Required. 58 Subsection 11.22 Transfer of Servicing 58 Subsection 11.23 Notification of Maturity Date 60 Subsection 11.24 Notification of Adjustments 60 SECTION 12. THE SERVICER. 61 Subsection 12.01 Indemnification; Third Party Claims 61 Subsection 12.02 Merger or Consolidation of the Servicer 62 Subsection 12.03 Limitation on Liability of the Servicer and Others 63 Subsection 12.04 Seller and Servicer Not to Resign 63 SECTION 13. DEFAULT. 63 Subsection 13.01 Events of Default 63 Subsection 13.02 Waiver of Defaults 65 SECTION 14. TERMINATION 65 Subsection 14.01 Termination 65 Subsection 14.02 Termination of the Servicer Without Cause 65 Subsection 14.03 Successors to the Servicer 65 SECTION 15. COOPERATION OF SELLER WITH A RECONSTITUTION 66 -ii- SECTION 16. NOTICES 68 SECTION 17. SEVERABILITY CLAUSE 70 SECTION 18. NO PARTNERSHIP 70 SECTION 19. COUNTERPARTS 70 SECTION 20. GOVERNING LAW JURISDICTION; CONSENT TO SERVICE OF PROCESS 70 SECTION 21. MANDATORY DELIVERY; GRANT OF SECURITY INTEREST 71 SECTION 22. INTENTION OF THE PARTIES 71 SECTION 23. SUCCESSORS AND ASSIGNS 72 SECTION 24. WAIVERS 72 SECTION 25. EXHIBITS 72 SECTION 26. GENERAL INTERPRETIVE PRINCIPLES 72 SECTION 27. REPRODUCTION OF DOCUMENTS 73 SECTION 28. AMENDMENT 73 SECTION 29. CONFIDENTIALITY 73 SECTION 30. ENTIRE AGREEMENT 73 SECTION 31. FURTHER AGREEMENTS 74 SECTION 32. NO SOLICITATION 74 SECTION 33. WAIVER OF JURY TRIAL 74 SECTION 34. COMPLIANCE WITH REGULATION AB 74 Subsection 34.01 Intent of the Parties; Reasonableness. 74 Subsection 34.02 Additional Representations and Warranties of the Seller. 75 -iii- Subsection 34.03 Information to Be Provided by the Seller. 76 Subsection 34.04 Servicer Compliance Statement. 80 Subsection 34.05 Report on Assessment of Compliance and Attestation. 81 Subsection 34.06 Use of Subservicers and Subcontractors. 82 Subsection 34.07 Indemnification; Remedies. 83 EXHIBITS EXHIBIT 1MORTGAGE LOAN DOCUMENTS EXHIBIT 2CONTENTS OF EACH MORTGAGE FILE EXHIBIT 3FORM OF INDEMNIFICATION AND CONTRIBUTION AGREEMENT EXHIBIT 4FORM OF CUSTODIAL ACCOUNT CERTIFICATION EXHIBIT 5FORM OF CUSTODIAL ACCOUNT LETTER AGREEMENT EXHIBIT 6FORM OF ESCROW ACCOUNT CERTIFICATION EXHIBIT 7FORM OF ESCROW ACCOUNT LETTER AGREEMENT EXHIBIT 8SELLER’S UNDERWRITING GUIDELINES EXHIBIT 9FORM OF MONTHLY REMITTANCE REPORT EXHIBIT 10FORM OF SELLER’S OFFICER’S CERTIFICATE EXHIBIT 11FORM OF OPINION OF COUNSEL TO THE SELLER EXHIBIT 12FORM OF SECURITY RELEASE CERTIFICATION EXHIBIT 13FORM OF SECURITY RELEASE CERTIFICATION EXHIBIT 14FORM OF ASSIGNMENT AND CONVEYANCE AGREEMENT EXHIBIT 15FORM OF ASSIGNMENT AND RECOGNITION AGREEMENT EXHIBIT 16FORM OF ANNUAL CERTIFICATION EXHIBIT 17SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OFCOMPLIANCE -iv- MORTGAGE LOAN SALE AND SERVICING AGREEMENT THIS MORTGAGE LOAN SALE AND SERVICING AGREEMENT (the “Agreement”), dated as of June 1, 2007, is hereby executed by and between MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability company, successor-in-interest by merger to Morgan Stanley Mortgage Capital Inc., a New York corporation (the “Purchaser”), and USBank, N.A., a national banking association, in its capacity as seller (the “Seller”) and in its capacity as servicer (the “Servicer”). W I T N E S S E T H: WHEREAS, the Seller desires to sell, from time to time, to the Purchaser, and the Purchaser desires to purchase, from time to time, from the Seller, certain conventional fixed and adjustable rate residential first-lien and second-lien mortgage loans (the “Mortgage Loans”) on a servicing-retained basis as described herein, and which shall be delivered in pools of whole loans (each, a “Mortgage Loan Package”) on various dates as provided herein (each, a “Closing Date”); WHEREAS, each Mortgage Loan is secured by a mortgage, deed of trust or other security instrument creating a first lien on a residential dwelling located in the jurisdiction indicated on the Mortgage Loan Schedule for the related Mortgage Loan Package; WHEREAS, the Purchaser, the Seller and the Servicer wish to prescribe the manner of the conveyance, servicing and control of the Mortgage Loans; and WHEREAS, following its purchase of the Mortgage Loans from the Seller, the Purchaser desires to sell some or all of the Mortgage Loans to one or more purchasers as a whole loan transfer or a public or private, rated or unrated mortgage pass-through transaction. NOW, THEREFORE, in consideration of the premises and mutual agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Purchaser, the Seller and the Servicer agree as follows: Section 1.Definitions.For purposes of this Agreement, the following capitalized terms shall have the respective meanings set forth below. Accepted Servicing Procedures:Procedures (including collection procedures) that the Servicer customarily employs and exercises in servicing and administering mortgage loans for its own account that are similar to the Mortgage Loans of prudent mortgage lending institutions which service mortgage loans of the same type as the Mortgage Loans in the jurisdictions where the related Mortgaged Properties are located, which practices (i)shall be in accordance with the requirements of the Servicer’s policies and procedures and (ii)shall be, at a minimum, at least as prudent as the requirements of Fannie Mae as set forth from time to time in the Fannie Mae Selling and Servicing Guide, as amended from time to time. Adjustable Rate Mortgage Loan:A Mortgage Loan purchased pursuant to this Agreement, the Mortgage Interest Rate of which is adjusted from time to time in accordance with the terms of the related Mortgage Note. Affiliate:With respect to any specified Person, any other Person controlling or controlled by or under common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise and the terms “controlling” and “controlled” have meanings correlative to the foregoing. Agency Transfer:A Fannie Mae Transfer or a Freddie Mac Transfer. Agreement:This Mortgage Loan Sale and Servicing Agreement including all exhibits, schedules, amendments and supplements hereto. ALTA:The American Land TitleAssociation. Appraised Value:With respect to any Mortgaged Property, the lesser of (i)the value thereof as determined by an appraisal made for the originator of the Mortgage Loan at the time of origination of the Mortgage Loan by a Qualified Appraiser and (ii)the purchase price paid for the related Mortgaged Property by the Mortgagor with the proceeds of the Mortgage Loan; provided, however, that in the case of a Refinanced Mortgage Loan, such value of the Mortgaged Property is based solely upon the value determined by an appraisal made for the originator of such Refinanced Mortgage Loan at the time of origination of such Refinanced Mortgage Loan by a Qualified Appraiser. Assignment and Conveyance Agreement:As defined in Section2. Assignment of Mortgage:An individual assignment of the Mortgage, notice of transfer or equivalent instrument in recordable form and in blank, sufficient under the laws of the jurisdiction in which the related Mortgaged Property is located to give record notice of the sale of the Mortgage to the Purchaser. Balloon Mortgage Loan:Any Mortgage Loan (a)that requires only payments of interest until the stated maturity date of the Mortgage Loan or (b)for which Monthly Payments of principal (not including the payment due on its stated maturity date) are based on an amortization schedule that would be insufficient to fully amortize the principal thereof by the stated maturity date of the Mortgage Loan. Business Day:Any day other than a Saturday or Sunday, or a day on which banking and savings and loan institutions in the state in which (i)the Servicer is located or (ii)the Custodial Account is maintained, are authorized or obligated by law or executive order to be closed. Cash-Out Refinance:A Refinanced Mortgage Loan in which the proceeds received were in excess of the amount of funds required to repay the principal balance of any existing first mortgage on the related Mortgaged Property, pay related closing costs and satisfy -2- any outstanding subordinate mortgages on the related Mortgaged Property and which provided incidental cash to the related Mortgagor of more than 1% of the original principal balance of such Mortgage Loan. Closing Date: The date or dates on which the Purchaser from time to time shall purchase, and the Seller from time to time shall sell, the Mortgage Loans listed on the related Mortgage Loan Schedule with respect to the related Mortgage Loan Package. Closing Documents:The documents required to be delivered on each Closing Date pursuant to Section9. CLTA:The California Land TitleAssociation. CLTV:As of any date and as to any Second Lien Loan, the ratio, expressed as a percentage, of (a)the sum of (i)the outstanding principal balance of the Second Lien Loan and (ii)the outstanding principal balance as of such date of any mortgage loan or mortgage loans that are senior or equal in priority to the Second Lien Loan and which are secured by the same Mortgaged Property to (b)the Appraised Value as determined pursuant to the Underwriting Guidelines of the related Mortgaged Property as of the origination of the Second Lien Loan. Code:The Internal Revenue Code of 1986, as amended, or any successor statute thereto. Commission:The United States Securities and Exchange Commission. Condemnation Proceeds:All awards, compensation and settlements in respect of a taking of all or part of a Mortgaged Property, whether permanent or temporary, partial or entire, by exercise of the power of condemnation or the right of eminent domain, to the extent not required to be released to a Mortgagor in accordance with the terms of the related Mortgage Loan Documents. Co-op:A private, cooperative housing corporation, having only one class of stock outstanding, which owns or leases land and all or part of a building or buildings, including apartments, spaces used for commercial purposes and common areas therein and whose board of directors authorizes the sale of stock and the issuance of a Co-op Lease. Co-op Lease:With respect to a Co-op Loan, the lease with respect to a dwelling unit occupied by the Mortgagor and relating to the stock allocated to the related dwelling unit. Co-op Loan:A Mortgage Loan secured by the pledge of stock allocated to a dwelling unit in a residential cooperative housing corporation and a collateral assignment of the related Co-op Lease. Covered Loan:A Mortgage Loan categorized as Covered pursuant to AppendixE of Standard& Poor’s Glossary. Custodial Account:As defined in Subsection11.04. -3- Custodial Agreement:The agreement governing the retention of the originals of each Mortgage Note, Mortgage, Assignment of Mortgage and other Mortgage Loan Documents.If more than one Custodial Agreement is in effect at any given time, all of the individual Custodial Agreements shall collectively be referred to as the “Custodial Agreement.” Custodian:The custodian under a Custodial Agreement, and its successors in interest, or any successor to the Custodian under the Custodial Agreement as therein provided. Cut-off Date:The date or dates designated as such on the related Mortgage Loan Schedule with respect to the related Mortgage Loan Package. Cut-off Date Principal Balance:The aggregate Stated Principal Balance of the Mortgage Loans as of the applicable Cut-off Date which is determined after the application, to the reduction of principal, of payments of principal due on or before such Cut-off Date, whether or not collected, and of partial principal prepayments received before such Cut-off Date. Deemed Material and Adverse Representation:Each representation and warranty identified as such in Section7.01 of this Agreement. Deleted Mortgage Loan:A Mortgage Loan that is repurchased or to be repurchased or replaced or to be replaced with a Qualified Substitute Mortgage Loan by the Seller in accordance with the terms of this Agreement. Delinquent Mortgage Loans:As defined in Subsection11.01. Depositor:The depositor, as such term is defined in Regulation AB, with respect to any Securitization Transaction. Determination Date:With respect to each Remittance Date, the 15th day (or, if such 15th day is not a Business Day, the following Business Day) of the month in which such Remittance Date occurs. Due Date:With respect to each Remittance Date, the first day of the calendar month in which such Remittance Date occurs, which is the day on which the Monthly Payment is due on a Mortgage Loan, exclusive of anydays of grace. Due Period:With respect to each Remittance Date and any Mortgage Loan, the period beginning on the second day of the month preceding such Remittance Date through and including the first day of the month in which such Remittance Date occurs. Eligible Investments:Any one or more of the following obligations or securities: (a)obligations of or guaranteed as to principal and interest by Freddie Mac, Fannie Mae or any agency or instrumentality of the United States when such obligations are backed by the full faith and credit of the United States; provided, however, that such obligations of Freddie Mac or Fannie Mae shall be limited to senior debt obligations and mortgage participation certificates except that investments in mortgage-backed or mortgage participation -4- securities with yields evidencing extreme sensitivity to the rate of principal payments on the underlying mortgages shall not constitute Eligible Investments hereunder; (b)repurchase agreements on obligations specified in clause(a)maturing not more than one month from the date of acquisition thereof; (c)federal funds, certificates of deposit, demand deposits, time deposits and bankers’ acceptances (which shall each have an original maturity of not more than ninety (90)days and, in the case of bankers’ acceptances, shall in no event have an original maturity of more than 365days or a remaining maturity of more than thirty (30)days) denominated in United States dollars of any United States depository institution or trust company incorporated under the laws of the United States or any state thereof or of any domestic branch of a foreign depository institution or trust company; (d)commercial paper (having original maturities of not more than 365days) of any corporation incorporated under the laws of the United States or any state thereof which is rated not lower than “P-2” by Moody’s Investors Service, Inc. and rated not lower than “A-2” by Standard& Poor’s; and (e)a money market fund; provided, however, that no instrument shall be an Eligible Investment if it represents, either (1)the right to receive only interest payments with respect to the underlying debt instrument or (2)the right to receive both principal and interest payments derived from obligations underlying such instrument and the principal and interest with respect to such instrument provide a yield to maturity greater than 120% of the yield to maturity at par of such underlying obligations. Escrow Account:As defined in Subsection11.06. Escrow Payments:With respect to any Mortgage Loan, the amounts constituting ground rents, taxes, assessments, water rates, sewer rents, municipal charges, mortgage insurance premiums, fire and hazard insurance premiums, condominium charges, and any other payments required to be escrowed by the Mortgagor with the Mortgagee pursuant to the Mortgage or any other document. Event of Default:Any one of the conditions or circumstances enumerated in Subsection13.01. Exchange Act:The Securities Exchange Act of 1934, as amended. Fannie Mae:The Federal National Mortgage Association or any successor thereto. Fannie Mae Guides:The Fannie Mae Sellers’ Guide and the Fannie Mae Servicers’ Guide, as amended or restated from time to time. Fannie Mae Transfer:As defined in Section15. -5- FDIC:The Federal Deposit Insurance Corporation, or any successor thereto. FHA:The Federal Housing Administration, an agency within the United States Department of Housing and Urban Development, or any successor thereto and including the Federal Housing Commissioner and the Secretary of Housing and Urban Development where appropriate under the FHA Regulations. Fidelity Bond:The fidelity bond required to be obtained by the Servicer pursuant to Subsection11.11. FIRREA:The Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended and in effect from time to time. First Lien Loan:A Mortgage Loan secured by a first lien Mortgage on the related Mortgaged Property. Fixed Rate Mortgage Loan:A fixed rate mortgage loan purchased pursuant to this Agreement. Freddie Mac:The Federal Home Loan Mortgage Corporation, or any successor thereto. Freddie Mac Transfer:As defined in Section15. Gross Margin:With respect to each Adjustable Rate Mortgage Loan, the fixed percentage amount set forth in the related Mortgage Note which amount is added to the Index in accordance with the terms of the related Mortgage Note to determine on each Interest Rate Adjustment Date the Mortgage Interest Rate for such Mortgage Loan. High Cost Loan:A Mortgage Loan (a)covered by the Home Ownership and Equity Protection Act of 1994 (“HOEPA”), (b)with an “annual percentage rate” or total “points and fees” (as each such term is calculated under HOEPA) payable by the related Mortgagor that exceed the thresholds set forth by HOEPA and its implementing regulations, including 12 C.F.R. § 226.32(a)(1)(i) and (ii), (c)classified as a “high cost home,” “threshold,” “covered,” (excluding New Jersey “Covered Home Loans” as that term was defined in clause(1) of the definition of that term in the New Jersey Home Ownership Security Act of 2002 that were originated between November26, 2003 and July7, 2004), “high risk home,” “predatory” or similar loan under any other applicable state, federal or local law (or a similarly classified loan using different terminology under a law imposing heightened regulatory scrutiny or additional legal liability for residential mortgage loans having high interest rates, points and/or fees) or (d)a Mortgage Loan categorized as High Cost pursuant to AppendixE of Standard& Poor’s Glossary.For avoidance of doubt, the parties agree that this definition shall apply to any law regardless of whether such law is presently, or in the future becomes, the subject of judicial review or litigation. Home Loan:A Mortgage Loan categorized as a Home Loan pursuant to AppendixE of Standard& Poor’s Glossary. -6- HUD:The Department of Housing and Urban Development, or any federal agency or official thereof which may from time to time succeed to the functions thereof with regard to Mortgage Insurance issued by the FHA.The term “HUD,” for purposes of this Agreement, is also deemed to include subdivisions thereof such as the FHA and Government National Mortgage Association. Index:The index indicated in the related Mortgage Note for each Adjustable Rate Mortgage Loan. Insurance Proceeds:With respect to each Mortgage Loan, proceeds of any FHA or VA insurance, title policy, hazard policy or other policies insuring the Mortgage Loan or the related Mortgaged Property. Interest Rate Adjustment Date:With respect to each Adjustable Rate Mortgage Loan, the date, specified in the related Mortgage Note and the related Mortgage Loan Schedule, on which the Mortgage Interest Rate is adjusted. Interim Funder:With respect to each MERS Designated Mortgage Loan, the Person named on the MERS System as the interim funder pursuant to the MERS Procedures Manual. Investor:With respect to each MERS Designated Mortgage Loan, the Person named on the MERS System as the investor pursuant to the MERS Procedures Manual. Lifetime Rate Cap:The provision of each Mortgage Note related to an Adjustable Rate Mortgage Loan which provides for an absolute maximum Mortgage Interest Rate thereunder.The Mortgage Interest Rate during the term of each Adjustable Rate Mortgage Loan shall not at any time exceed the Mortgage Interest Rate at the time of origination of such Adjustable Rate Mortgage Loan by more than the amount per annum set forth on the related Mortgage Loan Schedule. Liquidation Proceeds:The proceeds received in connection with the liquidation of a defaulted Mortgage Loan, whether through the sale or assignment of such Mortgage Loan, trustee’s sale, foreclosure sale or otherwise or the sale of the related Mortgaged Property if the Mortgaged Property is acquired in satisfaction of the Mortgage Loan, other than amounts received following the acquisition of REO Property, Insurance Proceeds and Condemnation Proceeds. Loan-to-Value Ratio:With respect to any Mortgage Loan, as of any date of determination, the ratio (expressed as a percentage) the numerator of which is the outstanding principal balance of the Mortgage Loan as of the related Cut-off Date (unless otherwise indicated), and the denominator of which is the lesser of (a)the Appraised Value of the Mortgaged Property at origination and (b)if the Mortgage Loan was made to finance the acquisition of the related Mortgaged Property, the purchase price of the Mortgaged Property. LPMI Fee:With respect to each Mortgage Loan which has an LPMI Policy, the portion of the Mortgage Interest Rate as set forth on the related Mortgage Loan Schedule (which shall be payable solely from the interest portion of Monthly Payments, Insurance Proceeds, -7- Condemnation Proceeds or Liquidation Proceeds), which, during such period prior to the required cancellation of the LPMI Policy, shall be used to pay the premium due on the related LPMI Policy. LPMI Loan:Any Mortgage Loan with respect to which Servicer is responsible for paying the premium due on the related LPMI Policy with the proceeds generated by the LPMI Fee relating to such Mortgage Loan, as set forth on the related Mortgage Loan Schedule. LPMI Policy:A policy of primary mortgage guaranty insurance issued by an insurer acceptable under the Underwriting Guidelines and qualified to do business in the jurisdiction where the Mortgaged Property is located, pursuant to which the related premium is to be paid by the Servicer of the related Mortgage Loan from payments of interest made by the Mortgagor in an amount as is set forth in the related Mortgage Loan Schedule. LTV:Loan-to-Value Ratio. Manufactured Home:A single family residential unit that is constructed in a factory in sections in accordance with the Federal Manufactured Home Construction and Safety Standards adopted on June15, 1976, by the Department of Housing and Urban Development (“HUD Code”), as amended in 2000, which preempts state and local building codes.Each unit is identified by the presence of a HUD Plate/Compliance Certificate label.The sections are then transported to the site and joined together and affixed to a pre-built permanent foundation (which satisfies the manufacturer’s requirements and all state, county, and local building codes and regulations).The manufactured home is built on a non-removable, permanent frame chassis that supports the complete unit of walls, floors, and roof.The underneath part of the home may have running gear (wheels, axles, and brakes) that enable it to be transported to the permanent site.The wheels and hitch are removed prior to anchoring the unit to the permanent foundation.The manufactured home must be classified as real estate and taxed accordingly.The permanent foundation may be on land owned by the mortgager or may be on leased land. MERS:Mortgage Electronic Registration Systems, Inc., a Delaware corporation, and its successors in interest. MERS Designated Mortgage Loan:Mortgage Loans for which (a)the Seller has designated or will designate MERS as, and has taken or will take such action as is necessary to cause MERS to be, the mortgagee of record, as nominee for the Seller, in accordance with the MERS Procedures Manual and (b)the Seller has designated or will designate the Purchaser as the Investor on the MERS System. MERS Procedures Manual:The MERS Procedures Manual, as it may be amended, supplemented or otherwise modified from time to time. MERS Report:The report from the MERS System listing MERS Designated Mortgage Loans and other information. MERS System:MERS mortgage electronic registry system, as more particularly described in the MERS Procedures Manual. -8- Monthly Payment:With respect to any Mortgage Loan, the scheduled monthly payment of principal and interest payable by a Mortgagor under the related Mortgage Note on each Due Date. Mortgage:With respect to a Mortgage Loan that is not a Co-op Loan, the mortgage, deed of trust or other instrument securing a Mortgage Note, which creates a first lien on the, in the case of a First Lien Loan, or a second lien, in the case of a Second Lien Loan, on the related Mortgaged Property.With respect to a Co-op Loan, the Security Agreement. Mortgage File:With respect to any Mortgage Loan, the Mortgage Loan Documents and the items listed in Exhibit2 hereto and any additional documents required to be added to the Mortgage File pursuant to this Agreement. Mortgage Interest Rate:With respect to each Mortgage Loan, the annual rate at which interest accrues on such Mortgage Loan from time to time in accordance with the provisions of the related Mortgage Note. Mortgage Loan:Each mortgage loan sold, assigned and transferred pursuant to this Agreement and identified on the applicable Mortgage Loan Schedule, which Mortgage Loan includes, without limitation, the Mortgage File, the Monthly Payments, Principal Prepayments, Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds, REO Disposition Proceeds, and all other rights, benefits, proceeds and obligations arising from or in connection with such Mortgage Loan, excluding replaced or repurchased mortgage loans. Mortgage Loan Documents:With respect to any Mortgage Loan, the documents listed in Exhibit1 hereto. Mortgage Loan Package:Each pool of Mortgage Loans, which shall be purchased by the Purchaser from the Seller from time to time on each Closing Date. Mortgage Loan Remittance Rate:With respect to each Mortgage Loan, the annual rate of interest payable to the Purchaser, which shall be equal to the related Mortgage Interest Rate minus the related Servicing Fee Rate. Mortgage Loan Schedule:The schedule of Mortgage Loans setting forth the following information with respect to each Mortgage Loan in the related Mortgage Loan Package:(1)the Seller’s Mortgage Loan identifying number; (2)the Mortgagor’s name; (3)the social security number of the Mortgagor; (4)a code indicating whether the Mortgagor’s race and/or ethnicity is (i)native American or Alaskan native, (ii)Asian/Pacific islander, (iii)African American, (iv)white, (v)Hispanic or Latino, (vi)other minority, (vii)not provided by the Mortgagor, (viii)not applicable (if the Mortgagor is an entity) and (ix)unknown or missing; (5)the street address of the Mortgaged Property including the city, state and zip code; (6)a code indicating whether the Mortgagor is self-employed; (7)a code indicating whether the Mortgaged Property is owner-occupied, investment property or a second home; (8)a code indicating the number and type of residential units constituting the Mortgaged Property (e.g. single family residence, two-family residence, three-family residence, four-family residence, multifamily residence, condominium, manufactured housing, mixed-use property, raw land and other non-residential properties, planned unit development or cooperative stock in a cooperative -9- housing corporation); (9)the original months to maturity or the remaining months to maturity from the related Cut-off Date, in any case based on the original amortization schedule and, if different, the maturity expressed in the same manner but based on the actual amortization schedule; (10)the Loan-to-Value Ratio or CLTV, as applicable at origination; (11)the Mortgage Interest Rate as of the related Cut-off Date; (12)the date on which the first Monthly Payment was due on the Mortgage Loan and, if such date is not consistent with the Due Date currently in effect, the Due Date; (13)the stated maturity date; (14)the amount of the Monthly Payment as of the related Cut-off Date; (15)the last payment date on which a payment was actually applied to the outstanding principal balance; (16)the schedule of the payment delinquencies in the prior 12months; (17)the original principal amount of the Mortgage Loan; (18)the principal balance of the Mortgage Loan as of the close of business on the related Cut-off Date, after deduction of payments of principal due and collected on or before the related Cut-off Date; (19) whether the Mortgage Loan has Monthly Payments that are interest-only for a period of time, and the interest-only period, if applicable (and with respect to each Second Lien Loan, whether the related first lien mortgage loan has monthly payments that are interest-only for a period of time, and the interest-only period, if applicable); (20)with respect to each Mortgage Loan with a second lien behind it, the combined principal balance of the Mortgage Loan and the applicable second lien loan, as of the close of business on the related Cut-off Date, after deduction of payments of principal due and collected on or before the related Cut-off Date; (21)a code indicating whether there is a simultaneous second; (22)with respect to Adjustable Rate Mortgage Loans, the Interest Rate Adjustment Date; (23)with respect to Adjustable Rate Mortgage Loans, the Gross Margin; (24)with respect to Adjustable Rate Mortgage Loans, the Lifetime Rate Cap under the terms of the Mortgage Note; (25)with respect to Adjustable Rate Mortgage Loans, a code indicating the type of Index, including the methodology for rounding (e.g. rounded upward, if necessary, to the nearest ten thousandth (.0001))and the applicable time frame for determining the Index; (26)the product type of Mortgage Loan (i.e., Fixed Rate, Adjustable Rate First Lien Loan or Second Lien Loan); (27)a code indicating the purpose of the loan (i.e., purchase, Rate/Term Refinance or Cash-Out Refinance), and with respect to each Second Lien Loan, the product type of the related first lien loan; (28)a code indicating the documentation style (i.e. no documents, full, alternative, reduced, no income/no asset, stated income, no ration, reduced or NIV); (29)asset verification (Y/N); (30)the loan credit classification (as described in the Underwriting Guidelines); (31)whether such Mortgage Loan provides for a Prepayment Penalty; (32)the Prepayment Penalty period of such Mortgage Loan, if applicable; (33)a description of the Prepayment Penalty, if applicable, including whether the applicable Prepayment Penalty is “hard” or “soft”; (34)the Mortgage Interest Rate as of origination; (35)the credit risk score (FICO score); (36)the date of origination; (37)with respect to Adjustable Rate Mortgage Loans, the Mortgage Interest Rate adjustment period; (38)with respect to Adjustable Rate Mortgage Loans, the Mortgage Interest Rate adjustment percentage; (39)with respect to Adjustable Rate Mortgage Loans, the Mortgage Interest Rate floor; (40)the Mortgage Interest Rate calculation method (i.e., 30/360, simple interest, other); (41)with respect to Adjustable Rate Mortgage Loans, the Periodic Rate Cap as of the first Interest Rate Adjustment Date; (42)with respect to each Adjustable Rate Mortgage Loan, a code indicating whether the Mortgage Loan provides for negative amortization; (43)a code indicating whether the Mortgage Loan has negative amortization and the maximum of such negative amortization; (44)a code indicating whether the Mortgage Loan is a Balloon Mortgage Loan; (45)a code indicating whether the Mortgage Loan by its original terms or any modifications thereof provides -10- for amortization beyond its scheduled maturity date; (46)[reserved]; (47)the original Monthly Payment due; (48)the Appraised Value; (49)appraisal type; (50)appraisal date (51)a code indicating whether the Mortgage Loan is covered by a PMI Policy and, if so, identifying the PMI Policy provider; (52)the certificate number of the PMI Policy, if applicable; (53)the amount of coverage of the PMI Policy, if applicable; (54)in connection with a condominium unit, a code indicating whether the condominium project where such unit is located is low-rise or high-rise; (55)a code indicating whether the Mortgaged Property is a leasehold estate; (56)with respect to the related Mortgagor, the debt-to-income ratio; (57)sales price; (58)automated valuation model (AVM); (59)a code indicating whether the Mortgage Loan is a MERS Designated Mortgage Loan and the MERS Identification Number, if applicable; (60)a field indicating whether such Mortgage Loan is a Home Loan; and (61)the DU or LP number, if applicable.With respect to the Mortgage Loans in the aggregate, the related Mortgage Loan Schedule shall set forth the following information, as of the related Cut-off Date:(1)the number of Mortgage Loans; (2)the current aggregate outstanding principal balance of the Mortgage Loans; (3)the weighted average Mortgage Interest Rate of the Mortgage Loans; (4)the weighted average maturity of the Mortgage Loans; (5)the average principal balance of the Mortgage Loans; (6)the applicable Cut-off Date; and (7)the applicable Closing Date. Mortgage Note:The original executed note or other evidence of the Mortgage Loan indebtedness of a Mortgagor, including any riders or addenda thereto. Mortgaged Property:With respect to a Mortgage Loan that is not a Co-op Loan, the Mortgagor’s real property securing repayment of a related Mortgage Note, consisting of an unsubordinated estate in fee simple or, with respect to real property located in jurisdictions in which the use of leasehold estates for residential properties is a widely-accepted practice, a leasehold estate, in a single parcel or multiple parcels of real property improved by a Residential Dwelling.With respect to a Co-op Loan, the stock allocated to a dwelling unit in the residential cooperative housing corporation that was pledged to secure such Co-op Loan and the related Co-op Lease. Mortgagee:The mortgagee or beneficiary named in the Mortgage and the successors and assigns of such mortgagee or beneficiary. Mortgagor:The obligor on a Mortgage Note, who is an owner of the Mortgaged Property and the grantor or mortgagor named in the Mortgage and such grantor’s or mortgagor’s successors in title to the Mortgaged Property. NAIC:The National Association of Insurance Commissioners or any successor thereto. OCC:Office of the Comptroller of the Currency, or any successor thereto. Officer’s Certificate:A certificate signed by the Chairman of the Board, the Vice Chairman of the Board, a President or a Vice President and by the Treasurer, the Secretary, or one of the Assistant Treasurers or the Assistant Secretaries of the Person on behalf of whom such certificate is being delivered as required by this Agreement. -11- Opinion of Counsel:A written opinion of counsel, who may be counsel for the Seller or the Servicer, reasonably acceptable to the Purchaser, provided that any Opinion of Counsel relating to (a)the qualification of any account required to be maintained pursuant to this Agreement as an eligible account, (b)qualification of the Mortgage Loans in a REMIC or (c)compliance with the REMIC Provisions, must be (unless otherwise stated in such Opinion of Counsel) an opinion of counsel who (i)is in fact independent of the Seller and any servicer of the Mortgage Loans, (ii)does not have any material direct or indirect financial interest in the Seller or Servicer or in an Affiliate of either and (iii)is not connected with the Seller or Servicer as an officer, employee, director or person performing similar functions. OTS:The Office of Thrift Supervision or any successor thereto. Owner:As defined in Subsection11.12. P&IAdvance:As defined in Subsection11.16. Payment Adjustment Date:As to each Adjustable Rate Mortgage Loan, the date on which an adjustment to the Monthly Payment on a Mortgage Note becomes effective. Periodic Rate Cap:With respect to each Adjustable Rate Mortgage Loan, the provision of each Mortgage Note which provides for an absolute maximum amount by which the Mortgage Interest Rate therein may increase or decrease on an Interest Rate Adjustment Date above or below the Mortgage Interest Rate previously in effect.The Periodic Rate Cap for each Adjustable Rate Mortgage Loan is the rate set forth as such on the related Mortgage Loan Schedule. Periodic Rate Floor:With respect to each Adjustable Rate Mortgage Loan, the provision of each Mortgage Note which provides for an absolute maximum amount by which the Mortgage Interest Rate therein may decrease on an Interest Rate Adjustment Date below the Mortgage Interest Rate previously in effect. Person:Any individual, corporation, partnership, limited liability company, joint venture, association, joint-stock company, trust, unincorporated organization, government or any agency or political subdivision thereof. PMI Policy:A policy of primary mortgage guaranty insurance issued by an insurer acceptable under the Underwriting Guidelines and qualified to do business in the jurisdiction where the Mortgaged Property is located. Preliminary Mortgage Schedule:As defined in Section3. Prepayment Penalty:With respect to each Mortgage Loan, the amount of any premium or penalty required to be paid by the Mortgagor if the Mortgagor prepays such Mortgage Loan as provided in the related Mortgage Note or Mortgage. Prime Rate:The prime rate announced to be in effect from time to time, as published as the average rate in The Wall Street Journal (Northeast edition). -12- Principal Prepayment:Any payment or other recovery of principal on a Mortgage Loan which is received in advance of its scheduled Due Date, including any Prepayment Penalty thereon, and which is not accompanied by an amount of interest representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment. Purchase Price:The price paid on the related Closing Date by the Purchaser to the Seller in exchange for the Mortgage Loans purchased on such Closing Date as calculated in Section4 of this Agreement. Purchase Price and Terms Agreement:Each of those certain agreements setting forth the general terms and conditions of the purchase and sale of the Mortgage Loans to be purchased from time to time hereunder, each by and between the Seller and the Purchaser. Purchase Price Percentage:The percentage of par (expressed as decimal) set forth in the related Purchase Price and Terms Agreement. Purchaser:Morgan Stanley Mortgage CapitalHoldings LLC, a New York corporation, and its successors in interest and assigns, or any successor to the Purchaser under this Agreement as herein provided. Qualified Appraiser:An appraiser, duly appointed by the Seller, who had no interest, direct or indirect, in the Mortgaged Property or in any loan made on the security thereof, and whose compensation was not affected by the approval or disapproval of the Mortgage Loan, and such appraiser and the appraisal made by such appraiser both satisfied the requirements of TitleXI of FIRREA and the regulations promulgated thereunder, all as in effect on the date the Mortgage Loan was originated. Qualified Correspondent:Any Person from which the Seller purchased Mortgage Loans, provided that the following conditions are satisfied:(i) such Mortgage Loans were originated pursuant to an agreement between the Seller and such Person that contemplated that such Person would underwrite mortgage loans from time to time, for sale to the Seller, in accordance with underwriting guidelines designated by the Seller (“Designated Guidelines”) or guidelines that do not vary materially from such Designated Guidelines; (ii) such Mortgage Loans were in fact underwritten as described in clause (i) above and were acquired by the Seller within 180 days after origination; (iii) either (x) the Designated Guidelines were, at the time such Mortgage Loans were originated, used by the Seller in origination of mortgage loans of the same type as the Mortgage Loans for the Seller’s own account or (y) the Designated Guidelines were, at the time such Mortgage Loans were underwritten, designated by the Seller on a consistent basis for use by lenders in originating mortgage loans to be purchased by the Seller; and (iv) the Seller employed, at the time such Mortgage Loans were acquired by the Seller, pre-purchase or post-purchase quality assurance procedures (which may involve, among other things, review of a sample of mortgage loans purchased during a particular time period or through particular channels) designed to ensure that Persons from which it purchased mortgage loans properly applied the underwriting criteria designated by the Seller. Qualified Substitute Mortgage Loan:A mortgage loan eligible to be substituted by the Seller for a Deleted Mortgage Loan which must, on the date of such substitution, be -13- approved by the Purchaser and (i)have an actual unpaid principal balance, after deduction of all scheduled payments due in the month of substitution (or in the case of a substitution of more than one mortgage loan for a Deleted Mortgage Loan, an aggregate actual unpaid principal balance), not in excess of the actual unpaid principal balance of the Deleted Mortgage Loan (the amount of any shortfall will be deposited in the Custodial Account by the Seller in the month of substitution); (ii)have a Mortgage Interest Rate not less than and not more than one percent (1%) greater than the Mortgage Interest Rate of the Deleted Mortgage Loan; (iii)have a remaining term to maturity not greater than and not more than one (1)year less than that of the Deleted Mortgage Loan; (iv)be of the same type as the Deleted Mortgage Loan (i.e., fixed rate or adjustable rate with same Mortgage Interest Rate Cap and Index); (v)comply as of the date of substitution with each representation and warranty set forth in Subsection7.01 of this Agreement; (vi)be current in the payment of principal and interest; (vii)be secured by a Mortgaged Property of the same type and occupancy status as secured the Deleted Mortgage Loan; and (viii)have payment terms that do not vary in any material respect from those of the Deleted Mortgage Loan. Rate/Term Refinance:A Refinanced Mortgage Loan, in which the proceeds received were not in excess of the amount of funds required to repay the principal balance of any existing first mortgage loan on the related Mortgaged Property, pay related closing costs and satisfy any outstanding subordinate mortgages on the related Mortgaged Property and did not provide incidental cash to the related Mortgagor of more than one percent (1%) of the original principal balance of such Mortgage Loan. Reconstitution:Any Securitization Transaction or Whole Loan Transfer. Reconstitution Agreement:As defined in Section15. Record Date:The close of business of the last Business Day of the month preceding the month of the related Remittance Date. Refinanced Mortgage Loan:A Mortgage Loan the proceeds of which were not used to purchase the related Mortgaged Property. Regulation AB:Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and subject to such clarification and interpretation as have been provided by the Commission in the adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506–1,631 (January 7, 2005)) or by the staff of the Commission, or as may be provided by the Commission or its staff from time to time. Remittance Date:No later than 1:00p.m. New York time on the 18th day of any month (or, if such 18th day is not a Business Day, the following Business Day). REMIC:A “real estate mortgage investment conduit” as defined in Section860D of the Code. REMIC Provisions:Provisions of the federal income tax law relating to REMICs, which appear at Sections860A through 860G of SubchapterM of Chapter1 of the Code, and -14- related provisions, and proposed, temporary and final Treasury Regulations and any published rulings, notices and announcements promulgated thereunder, as the foregoing may be in effect from time to time. REO Disposition:The final sale by the Servicer of an REO Property. REO Disposition Proceeds:All amounts received with respect to an REO Disposition pursuant to Subsection11.12. REO Property:A Mortgaged Property acquired by the Servicer through foreclosure or deed in lieu of foreclosure, as described in Subsection11.12. Repurchase Price:With respect to any Mortgage Loan, a price in an amount equal to: (a) during the first year immediately following the related Closing Date and prior to any Securitization Transaction, the sum of (1)the product of (A) the greater of (x)par and (y)the related Purchase Price Percentage and (B) the then outstanding actual unpaid principal balance of such Mortgage Loan as of the date such repurchase takes place, plus (2) accrued interest on such Mortgage Loan at the applicable Mortgage Interest Rate from the applicable Cut-off Date through the last day of the month in which such repurchase takes place, plus (3)the amount of any outstanding advances owed to any servicer if the Seller is not the Servicer, plus (4)all costs and expenses incurred by the Purchaser or any servicer arising out of or based upon such breach, including without limitation, costs and expenses incurred in the enforcement of the Seller’s repurchase obligation under this Agreement, less (5) amounts received or advanced in respect of such Mortgage Loan which are being held in the Custodial Account for distribution in the month of repurchase, and (b)thereafter, the sum of (1)the then outstanding actual unpaid principal balance of such Mortgage Loan as of the date such repurchase takes place, plus (2) accrued interest on such Mortgage Loan at the applicable Mortgage Interest Rate from the applicable Cut-off Date through the last day of the month in which such repurchase takes place, plus (3)the amount of any outstanding advances owed to any servicer, if the Seller is not the Servicer, plus (4)all costs and expenses incurred by the Purchaser or any servicer arising out of or based upon such breach, including without limitation, costs and expenses incurred in the enforcement of the Seller’s repurchase obligation under this Agreement, less (5) amounts received or advanced in respect of such Mortgage Loan which are being held in the Custodial Account for distribution in the month of repurchase.In the eventthe Purchaser has securitized or sold a Mortgage Loan, the Repurchase Price for such Mortgage Loan shall be as set forth in clause(b)above in all cases, without regard to when the repurchase obligation, if any, arises. Residential Dwelling:Any one of the following:(i)a detached one-family dwelling, (ii)a detached two- to four-family dwelling, (iii)a one-family dwelling unit in a condominium project, or (iv)a one-family dwelling in a planned unit development, none of which is a co-operative, mobile or Manufactured Home. Second Lien Loan:A Mortgage Loan secured by a second lien Mortgage on the related Mortgaged Property. Securities Act:The Securities Act of 1933, as amended. -15- Securitization Transaction:Any transaction involving either (1) a sale or other transfer of some or all of the Mortgage Loans directly or indirectly to an issuing entity in connection with an issuance of publicly offered or privately placed, rated or unrated mortgage-backed securities or (2) an issuance of publicly offered or privately placed, rated or unrated securities, the payments on which are determined primarily by reference to one or more portfolios of residential mortgage loans consisting, in whole or in part, of some or all of the Mortgage Loans. Security Agreement:The agreement creating a security interest in the stock allocated to a dwelling unit in the residential cooperative housing corporation that was pledged to secure such Co-op Loan and the related Co-op Lease. Seller:As defined in the initial paragraph of this Agreement, together with its successors in interest. Seller Information:As defined in Section 34.07(a). Servicer:As defined in the initial paragraph of this Agreement, together with its successors and assigns as permitted under the terms of this Agreement, or with respect to
